Citation Nr: 1447845	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-08 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a compensable initial disability rating for right eye diabetic retinopathy prior to January 31, 2014.  

2.  Entitlement to an increased disability rating in excess of 30 percent for bilateral diabetic retinopathy since January 31, 2014.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

This matter comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction over the claim was subsequently transferred to the RO in Chicago, Illinois, and that RO certified the appeal to the Board in April 2013.  

The Board will briefly clarify the procedural history.  The Veteran filed a claim in June 2009 for bilateral peripheral neuropathy of the upper extremities, as secondary to his service-connected diabetes mellitus type II; those issues are not currently before the Board.  Thereafter, the RO properly inferred a claim of entitlement to service connection for diabetic retinopathy, as secondary to the diabetes mellitus type II, based upon VA treatment records which reflected a diagnosis of right eye diabetic retinopathy.  Subsequently, an April 2010 RO decision granted service connection for right eye diabetic neuropathy and assigned a noncompensable disability rating, effective August 29, 2009.  Thereafter, the Veteran appealed the disability rating assigned by submitting a timely Notice of Disagreement (NOD) and VA Form 9 Substantive Appeal.  See 38 U.S.C.A. § 7105(a) (West 2002); see also 38 C.F.R. §§ 20.200-20.202 (2014).  

During the pendency of the appeal, a March 2014 RO decision granted an increased disability rating of 30 percent for bilateral diabetic retinopathy, effective January 31, 2014.  As this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for bilateral diabetic retinopathy remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The Board previously remanded this matter in April 2014.  As discussed below, there has been substantial compliance with the requested development and no further remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers the right to compliance with remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (holding that remand not required under Stegall where there was substantial compliance with remand directives).  

The issue of entitlement to an increased disability rating in excess of 30 percent since January 31, 2014 for bilateral diabetic retinopathy is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  Since February 6, 2012, the Veteran's right eye diabetic retinopathy was manifested by objective findings of corrected distance vision of 20/50 or better.  

2.  Prior to January 31, 2014, the visual acuity of the Veteran's nonservice-connected left eye is considered to be 20/40 for purposes of evaluating his service-connected visual impairment.  

3.  Prior to January 31, 2014, the Veteran did not exhibit visual field impairment as a result of his diabetic retinopathy, abnormalities in muscle function, and his diabetic retinopathy has not caused any incapacitating episodes.  


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for right eye diabetic retinopathy have been met, effective February 6, 2012, but not earlier.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.79, Diagnostic Codes (DCs) 6006, 6066 (2014).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  The Veteran's claim of entitlement to a compensable initial disability rating prior to January 31, 2014, and an increased disability rating in excess of 30 percent thereafter, for right eye diabetic retinopathy, arises from his disagreement following the initial grant of service connection.  The Board notes that once the underlying claim, such as service connection, is granted, the claim is substantiated; therefore, additional notice is not required and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, the Veteran received generic notice of the evidence needed to substantiate an increased rating claim in February 2011, albeit regarding an unrelated issue, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  

Regarding the duty to assist, the Veteran's claims file includes VA treatment records, including VA examination reports, and the Veteran's lay statements.  After a complete and thorough review of the claims file, the Board concludes that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.  

The Veteran was provided with relevant VA examinations in March 2010 and January 2014.  To the extent the January 2014 examination report is incomplete, the Board has addressed the issue below in the remand section.  However, the March 2010 examination report includes all relevant findings and medical opinions needed to evaluate the Veteran's claim decided herein.  The March 2010 examiner considered pertinent evidence of record, including the Veteran's medical history, interviewed the Veteran, and conducted a thorough clinical examination.  The March 2010 examination report sets forth detailed examination findings in a manner that allows for informed appellate review under applicable VA laws and regulations, and the examiner offered the necessary findings to apply the relevant rating criteria.  For these reasons, the Board finds that the March 2010 VA examination is adequate to decide the issue addressed herein.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

As noted above, these matters were previously remanded by the Board in April 2014, specifically to obtain outstanding VA treatment records and to allow the Veteran to submit any additional private treatment records.  Following the Board remand, VA obtained additional VA treatment records through May 2014 and these records have been associated with the claims file.  Moreover, a May 2014 letter to the Veteran advised him to submit any private treatment records since July 1, 2011, or to authorize VA to obtain them on his behalf.  The Veteran contacted VA in June 2014 and only reported treatment since July 2011 through the Salt Lake City VA Medical Center (VAMC).  Given the development discussed, the Board finds there has been substantial compliance with the requested development.  See Stegall, 11 Vet. App. 268; see also Dyment, 13 Vet. App. 141.  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claims on appeal.  Hence, no further notice or assistance is required with respect to the issue decided herein and the Board will proceed with its adjudication.  


II.  Increased Rating - Right Eye Diabetic Retinopathy Prior to January 31, 2014  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initial rating assigned, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, the Board will consider the appropriateness of any rating periods assigned by the RO, as well as whether any additional staged rating periods are warranted.  

The Board notes that the regulations and rating criteria pertaining to diseases of the eye were amended, effective December 10, 2008; however, as the Veteran's claim for service connection for right eye diabetic retinopathy secondary to diabetes mellitus type II was inferred and ultimately granted with an effective date subsequent to the amendment of the related rating criteria, the current eye regulations are for application.  

The Veteran's service-connected right eye diabetic retinopathy is rated as noncompensable prior to January 31, 2014 under Diagnostic Code (DC) 6006, concerning retinopathy or maculopathy.  See 38 C.F.R. § 4.79, DC 6006 (2014).  

DC 6006 directs that diseases of the eye are to be rated on the basis of either visual impairment due to the particular condition or on incapacitating episodes according to a General Rating Formula, whichever results in a higher rating.  Id.  

Under the General Rating Formula based on incapacitating episodes, the following disability ratings apply:  a 10 percent disability rating is warranted with incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months; a 20 percent disability rating is warranted with incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks, during the past 12 months; a 40 percent disability rating is warranted with incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months; and a maximum 60 percent disability rating is warranted with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  A note to DC 6006 defines an incapacitating episode as a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  Id.  

The Board initially notes that incapacitating episodes have not been shown within VA treatment records, including the March 2010 VA examination report, and have not been alleged by the Veteran or his representative.  As such, it is considered more favorable to rate the Veteran's claim based on visual impairment.  

The regulations direct that evaluation of visual impairment is to be rated based on the consideration of three factors: 1) impairment of visual acuity (excluding developmental errors of refraction), 2) visual field, and 3) muscle function.  38 C.F.R. § 4.75(a) (2014).  However, examinations of visual fields or muscle function will be conducted only when there is a medical indication of disease or injury that may be associated with visual field defect or impaired muscle function.  38 C.F.R. § 4.75(b).  Subject to the provisions of 38 C.F.R. § 3.383(a), discussed further below, if visual impairment of only one eye is service connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75 (c).  

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  This applies with respect to vision impairment when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability and (i) the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or (ii) the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1) (2014).  

Prior to January 31, 2014, the Veteran was service connected for his right eye only.  A review of his VA treatment records prior to January 31, 2014 indicates that as early as August 2009 he was diagnosed with refractive error/presbyopia in both eyes.  In March 2010, he was diagnosed with mixed cataracts in both eyes, which were noted to be age-related and not caused by his diabetes.  Additionally, VA treatment records beginning in July 2007 contain regular tests of the Veteran's visual acuity.  The following results are recorded regarding his left eye:  20/30 (July 2007), 20/30 (August 2008), 20/25 (August 2009), 20/20 (March 2010), 20/30 (July 2011), 20/40 (February 2012), 20/50 (August 2012, March 2013, May 2013, June 2013, and September 2013), and 20/60 (December 2013).  VA treatment records prior to January 31, 2014 do not contain any findings of any impairment with respect to the Veteran's peripheral field of vision; in fact, the March 2010 VA examination documents that he had full fields of vision in both eyes.  

Based upon the above, although the Veteran did experience some impaired visual acuity in his left eye prior to January 31, 2014, there is no evidence that it is due to anything other than refractive error or age-related cataracts.  Moreover, the Veteran's visual acuity in his left eye, as noted above, was never worse than 20/60 prior to January 31, 2014.  Therefore, in light of the applicable VA regulations, the visual acuity in his nonservice-connected left eye is considered be 20/40 for rating purposes.  38 C.F.R. § 4.75 (c).  

The Board will now turn its consideration to the three factors utilized to rate diseases of the eye, namely, impairment of visual acuity, visual field, and muscle function.  38 C.F.R. § 4.75(a).  

First, with respect to impairment of visual field and muscle function, the Board notes that VA treatment records prior to January 31, 2014 do not document any findings of any impairment with respect to the Veteran's field of vision or muscle function.  The only testing of visual fields prior to January 31, 2014 seems to be during the March 2010 VA examination wherein the examiner included Goldmann perimeter charts and specifically reported that the Veteran had full fields of vision in both eyes.  Regarding muscle function, VA treatment records from July 2007 to August 2012 document that the Veteran's extraocular muscles were full in each eye, with no diplopia, no restrictions, and no palsy noted.  As such, without at least some limitation of visual field or muscle function, a compensable disability rating is not warranted based on impairment of visual field or muscle function.  38 C.F.R. § 4.79.  

The Board will now consider whether a compensable disability rating is warranted based upon impairment of visual acuity.  As discussed further herein, the Board concludes that a 10 percent disability rating for right eye diabetic retinopathy is warranted from February 6, 2012, but no earlier.  

Central visual acuity is to be evaluated on the basis of corrected distance vision with central fixation, even if a central scotoma is present.  However, when the lens required to correct distance vision in the poorer eye differs by more than three diopters from the lens required to correct distance vision in the better eye (and the difference is not due to congenital or developmental refractive error), and either the poorer eye or both eyes are service connected, the visual acuity of the poorer eye is to be evaluated using either its uncorrected or corrected visual acuity, whichever results in better combined visual acuity.  38 C.F.R. § 4.76(b) (2014).  

The rating criteria for central visual acuity are found in DCs 6061-66.  38 C.F.R. § 4.79, DCs 6061-66 (2014).  In discussing the available ratings thereunder, the Board is mindful that the visual acuity of the Veteran's nonservice-connected left eye is considered to be 20/40 for purposes of rating the visual impairment of the Veteran's service-connected right eye .  38 C.F.R. § 4.75 (c).  Therefore, under DC 6066, a noncompensable, or 0 percent, disability rating is warranted for 20/40 vision of the Veteran's right eye; a 10 percent disability rating is warranted for 20/50, 20/70, or 20/100 vision of the right eye; a 20 percent disability rating is warranted for 20/200 or 15/200 vision of the right eye; and a 30 percent disability rating is warranted for 10/200 vision of the right eye.  38 C.F.R. § 4.79, DC 6066.  Additionally, a 30 percent disability rating would be warranted for 5/200 vision of the Veteran's right eye or no more than light perception in his right eye.  Id., DC 6064-65.  Finally, a 40 percent disability rating would be warranted for anatomical loss of his right eye.  Id., DC 6063.  

As noted above, VA treatment records beginning in July 2007 contain regular tests of the Veteran's visual acuity.  The Board notes that there is no evidence prior to January 31, 2014 that the lens required to correct distance vision in the Veteran's generally poorer, and service-connected, right eye differs by more than three diopters from the lens required to correct distance vision in his generally better, and nonservice-connected, left eye; therefore, the Board has evaluated his central visual acuity on the basis of corrected distance vision.  38 C.F.R. § 4.76(b).  

The following results are recorded regarding corrected distance vision of his right eye:  20/40 (July 2007), 20/25 (August 2008), 20/25 (August 2009), 20/25 (March 2010), 20/40 (July 2011), 20/50 (February 2012, August 2012, March 2013, May 2013, and June 2013), 20/40 (September 2013), and 20/50 (December 2013).  

Applying the above rating criteria, the Board finds that, beginning in February 2012, the Veteran is entitled to a 10 percent disability rating.  Specifically, a February 6, 2012 outpatient note documents 20/50 corrected visual acuity of the Veteran's right eye.  VA treatment records thereafter, prior to January 31, 2014, document that the visual acuity in his right eye remained essentially stable.  Therefore, a 10 percent disability rating is warranted based upon visual impairment as a result of right eye diabetic retinopathy from February 6, 2012, but no earlier.  


III.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1) (2014).  The determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

In this case, the lay and medical evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected right eye diabetic retinopathy that would render the schedular criteria inadequate.  The Veteran's main symptomatology, diminished visual acuity, is specifically contemplated in the rating assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, the Veteran has not argued that his symptoms are not contemplated by the rating criteria; rather, he merely disagreed with the assigned initial evaluation for his level of impairment.  In other words, he did not have any symptoms from his service-connected right eye diabetic retinopathy that are unusual or different from those contemplated by the schedular criteria.  Nor has he alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted, as the manifestations of the Veteran's disability are considered by the schedular rating assigned.  Based on the foregoing, the Board finds the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.  


ORDER

Entitlement to a 10 percent disability rating for right eye diabetic retinopathy is granted from February 6, 2012.  


REMAND

Although the Board sincerely regrets the additionally delay, a remand is required with respect to the Veteran's claim of entitlement to an increased disability rating in excess of 30 percent for bilateral diabetic retinopathy since January 31, 2014.  

As noted above, during the pendency of the Veteran's appeal, a March 2014 RO decision granted an increased disability rating of 30 percent for bilateral diabetic retinopathy, effective January 31, 2014, the date of the most recent VA eye examination.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for an increased disability rating for bilateral diabetic retinopathy remains before the Board.  See AB, 6 Vet. App. at 38.  

Moreover, while the January 2014 VA examination report is of record, and the examiner reported that there was some contraction of the Veteran's visual field, the record does not contain results of visual field testing as recorded on a standard Goldmann chart as required by VA regulation.  See 38 C.F.R. § 4.77(a) (2014).  

Further, VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014).  

Thus, the Board is compelled to remand for association with the claims file of any Goldmann chart resulting from the January 2014 VA examination, or for a new VA eye examination to be afforded to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the results of visual field testing from the January 2014 VA eye examination, as recorded on Goldmann chart(s), and associate such records with the January 2014 VA examination report and the claims file.  

2.  If such results are not available, the Veteran should be afforded another VA eye examination.  In that event, the new VA examiner must review the claims file in its entirety and annotate such review within the examination report.  All indicated tests and studies should be conducted in order to properly evaluate the Veteran's bilateral visual acuity, visual field, and muscle function due to his service-connected bilateral diabetic retinopathy.  The examiner should record the central visual acuity of both eyes and determine the visual fields of both eyes using Goldmann Perimeter Chart testing with the measurements provided for all relevant quadrants.  The completed Goldmann chart must be included with the resulting examination report.  

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) and allow the Veteran and his representative an appropriate amount of time to respond.  Thereafter, return the matter to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


